25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Derrick CAGE, Petitioner-Appellant,v.Terry BRADFORD, Respondent-Appellee.
No. 93-2299.
United States Court of Appeals, Sixth Circuit.
May 18, 1994.

Before:  MARTIN and JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Derrick Cage, a pro se Michigan prisoner, appeals a district court judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In July 1989, Cage was convicted of receiving and concealing stolen property worth over $100 following a bench trial, and was sentenced to six months to five years of imprisonment.  The Michigan Court of Appeals affirmed his conviction and the Michigan Supreme Court denied his subsequent leave to appeal.


3
In his petition for a writ of habeas corpus, Cage lists five separate grounds for relief.  Essentially, each of these grounds challenges the sufficiency of the evidence introduced to support his conviction.  The magistrate judge filed a report recommending that the district court dismiss the petition as without merit.  Over Cage's objections, the district court adopted the magistrate judge's recommendation and dismissed the petition.  On appeal, Cage asserts the same arguments and also requests the appointment of counsel.


4
Upon review, we affirm the district court's judgment because Cage has not shown that his trial was fundamentally unfair and that it resulted in his unjust confinement.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).  There was sufficient evidence presented to support Cage's conviction.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979).


5
Accordingly, we hereby deny the appointment of counsel, and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.